Steele Hays, Justice. James Cothran appeals from a conviction for driving while intoxicated. On August 22, 1985 Cothran drove an 18-wheeler into the Fairview Weight Station near Lake Village, Arkansas and entered the office to pay the fuel tax. Officer Sledge of the Arkansas Highway Police, Weights and Scales Division, said he smelled alcohol when Cothran spoke to him. After observing Cothran’s walk, slurred speech, odor and mannerisms, he charged him with driving while intoxicated. At the jail Cothran was given a breathalyzer test and his blood alcohol content registered .16%. At trial Cothran objected to the introduction of the breathalyzer test because the machine did not have a visual digital readout. He renews the argument on appeal. Cothran relies on Act 533 of 1985 (Ark. Stat. Ann. § 75-1046 [Supp. 1985]), which provides that all instruments used to determine intoxication shall be equipped with visual digital display and automatic readout in order for the results to be admissible in any criminal or civil proceeding. Since the machine in this case, referred to as a type 900A, was not equipped with a digital readout, Cothran submits the test result was not admissible against him. We disagree.  Appellant’s argument completely ignores the provisions of Section 3 which defers compliance under the act: All law enforcement agencies which conduct blood alcohol testing shall be in full compliance with the provisions of this act within four years after the effective date. In construing Act 533 we strive to determine the legislative intent. Steele v. Murphy, Trustee, 279 Ark. 235, 650 S.W.2d 573 (1983). We think it clear beyond any reasonable argument that the legislature intended to provide a time lag between the effective date of the act (June 28,1985) and full compliance. Two reasons are plain: to allow law enforcement agencies throughout the state time to convert from machines currently in use to machines capable of digital display and automatic readout, given whatever expense and acquisition problems might accompany that conversion, and second, and equally important, to allow for the adoption of essential rules and regulations by the State Board of Health to carry out the purposes of the act. Section 2 expressly addresses this aspect of the act’s scope. It reads: The State Board of Health is authorized to adopt appropriate rules and regulations to carry out the intent and purposes of this Act, and only machines or instruments approved by the Board as meeting the requirements of this Act and regulations of the Board shall be used for making such breath analysis for determining blood alcohol content. The State Department of Health is hereby specifically authorized to limit by its rules the types (models) of testing devices which may be approved for use in Arkansas for the purposes set forth in this Act. The approved types (models) will be specified by manufacturer’s name and model number.  The primary rule of statutory construction is to give effect to the perceived intent of the legislature, drawn from the entire act, in a manner consistent with common sense and the avoidance of absurd consequences resulting from too literal an interpretation. Dollar v. State, 287 Ark. 61, 697 S.W.2d 868 (1985); Ragland v. Alpha Aviation, Inc., 285 Ark. 182, 686 S.W.2d 391 (1985); Hice v. State, 268 Ark. 57, 593 S.W.2d 169 (1980). The result reached in this case is, we believe, consistent with those principles, as any other interpretation would effectively vitiate Section 3 of the act. Affirmed. Purtle, J., and Dudley, J., dissent.